Concurring Opinion by
Montgomery, J.:
The Pennsylvania Unemployment Act and the decisions under it make no distinctions in the use of the word “strike”. I make particular reference to the definition of “suitable work” as contained in Section 4(t), 43 P.S. §753 (t), which provides inter alia that, “. . . no work shall be deemed suitable in which (1) the position offered is vacant, due directly to a strike, lockout, or other labor dispute . . .”
Although appellant would have been justified in discharging some of these claimant-appellees for willful misconduct for participating in this strike contrary to the terms of their contract, I cannot see how they may be considered “voluntary quits”.
In Burleson Unemployment Compensation Case, 173 Pa. Superior Ct. 527, 531, 98 A. 2d 762, 765 (1953), we said, “Whether or not the basic agreement remained in force, the work stoppage nevertheless resulted from *460a labor dispute. If tbe basic agreement and tbe wages therein stipulated were binding upon the Local, its strike was a violation of the agreement. If the basic agreement was not validly extended or was terminated by the action of the Local, the work stoppage was nevertheless a strike. . . .” For our present purposes I see no difference between illegally terminating a contract and illegally suspending its operation, which happened in the present case. In the Burleson case the dispute was over wages and in the present case it is over unsafe working conditions and hiring procedures. However, in each case the result was a work stoppage recognizable as a strike. Whether this result is fair and reasonable is a matter which could induce much debate. However, that debate should be on the floor of the Legislature. It is not acceptable for consideration by this Court in the light of the law of this Commonwealth as I see it.
Therefore, I concur in the majority opinion.